DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

3. 	Applicant amended claims 1, 15, and 18.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kushita (US 7,197,300), hereinafter “Kushita“, in view of Kawaguchi et al (US 2019/0311385), hereinafter “Kawaguchi“, and further in view of Davis (US 2017/0149927). Hereinafter “Davis”.
Regarding claim 1, Kushita teaches a non-transitory computer-readable storage medium storing a program that causes a processor included in a computer to execute a process, 5the process comprising: 
transmitting a first profile indicating a feature of a first user to a device (Figures 2 & 8 teach transmitting profile feature); 
acquiring a second profile indicating a feature of a second user from the device (claim 4 teaches a first and a second profile information which is used in the mobile communication terminals); and 
Kushita does not explicitly teach notifying the device having the communication established of event information corresponding to a context indicating a state of the first user.  
Kawaguchi, in the same field of endeavor, teaches notifying the device having the communication established of event information corresponding to a context indicating a state of the first user (Abstract teaches future events and location information indicating locations of the events through a communication network, and further paragraph [0131] teaches the event information indicating the target event, which reads on established of event information corresponding to a context indicating a state of the first user).

Kushita and Kawaguchi do not clearly teach evaluating an association between the first profile and the second profile; establishing communication with the device, in accordance with the evaluated 10association;
Davis, in the same field of endeavor, teaches evaluating an association between the first profile and the second profile (Abstract, pars [0024] [0106] teach evaluated between the first profile and the second profile that associated with); establishing communication with the device (pars [0024] [0106]), in accordance with the evaluated 10association (See Abstract, pars [0024] teach a method identifies a characteristic of an environment, wherein the characteristic is based on profile information associated with entities in the environment. The method also determines control information associated with providing preferences associated with the characteristic. In another case, an apparatus stores first profile information for a first entity, wherein the first profile information is configured to be evaluated, along with second profile information associated with a second entity, by a receiving device in an environment. In another case, an apparatus retrieves, from a device in an environment, profile information associated with entities in the environment. The apparatus can determine support care based on the profile information, and par [0106] teaches storing first profile information 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kushita and Kawaguchi to Davis, in order to provide information processing, and specifically to facilitating content management based on profiles of members in an environment that can affect change in environment based on the control information generated by device (as suggested by Davis in paragraph [0002]).

Regarding claims 2, 16, and 19, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to 15claims 1, 15, 18, Kushita does not clearly teach wherein the process further comprises: receiving event information corresponding to a state of the second user from the device having the communication established; and outputting the received event information to a display owned by the first user.  
Kawaguchi, in the same field of endeavor, teaches wherein the process further comprises: receiving event information corresponding to a state of the second user from the device having the communication established (pars [0054-0056] teach receiving event information); and outputting the received event information to a display owned by the first user (pars [0067-0068] teach display for outputting the information as an image).


Regarding claims 3, 17, and 20, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claims 1, 15, Kushita further teaches wherein a process of establishing the communication includes: transmitting an access request to the device (col. 17, line 51 to col. 18, line 48 teach access request); and receiving an access permission from the device (col. 17, line 51 to col. 18, line 48 teach permitted receiving an access).  

Regarding claim 4, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 1, Kushita further teaches wherein the first profile is transmitted at a preset timing (col. 11, lines 28-62, and col. 15, lines 39-60 teach predetermined to be sent at a time based on the profile) .  
Regarding claim 5, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to 30claim 1, Kushita further teaches wherein the process further comprises: 42Fujitsu Ref. No.: 19-00546transmitting request information indicating a request for acquisition of the second profile, to the device; and receiving a 

Regarding claim 6, the combination of Kushita, Kawaguchi and Davis teach the5 non-transitory computer-readable storage medium according to claim 5, Kushita further teaches wherein the process further comprises retransmitting the request information, when there is no response from the device to the request information within a predetermined time (col. 11, lines 28-62, and col. 15, lines 39-60 teach predetermined to be sent at a time based on the request and/or response).  

Regarding claim 7, the combination of Kushita, Kawaguchi and Davis teach the10 non-transitory computer-readable storage medium according to claim 5, Kushita further teaches wherein the process further comprises performing a time-out on a process of acquiring the second profile (col. 11, lines 39-60 teach exceeds the predetermined number N permitted to be sent at a time reads on time-out), when there is no response from the device to the request information within a predetermined time (col. 11, lines 39-60 teaches exceeds the predetermined number N permitted to be sent at a time).  

Regarding claim 8, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 1, Kushita does not clearly teach wherein when a change in the context satisfies a predetermined condition, the event information is notified depending on the change.

Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kushita to Kawaguchi, in order to extracts event information and indicating the event in a predetermined range, which includes a location of a shop from the plurality of event information collected by the collection unit based on the location information (as suggested by Kawaguchi in paragraph [0006]).

Regarding claim 9, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 2, Kushita does not clearly teach wherein when the received event information satisfies a predetermined condition, the event information to be output to the display is output to the display.  
Kawaguchi, in the same field of endeavor, teaches wherein when the received event information satisfies a predetermined condition, the event information to be output to the display is output to the display (Abstract teaches future events and location information indicating locations of the events through a communication network, and par [0131] teach the event information indicating the target event, which reads on event information satisfies a predetermined condition to be output to the display).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of 

Regarding claim 10, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 1, Kushita further teaches wherein the first profile indicates the feature of the first user with a plurality of attributes (col. 8, line 58 to col. 9, line 60 teach the plurality of attributes), and attribute values in the respective plurality of attributes (col. 8, line 58 to col. 9, line 60), and 43Fujitsu Ref. No.: 19-00546the plurality of attributes has a hierarchical structure including lower-level attributes under higher-level attribute values (col. 8, line 58 to col. 9, line 60 teach the plurality of attribute with a higher priority reads on including lower-level attributes under higher-level attribute values).  

Regarding claim 11, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to 5claim 10, Kushita further teaches wherein the attribute values are written as at least one of a common noun (col. 7, lines 44-60 teaches a person name (Taro Suzuki)), a proper noun, a numerical value, and a logic (col. 7, lines 44-60 teaches a logic).  

Regarding claim 12, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to 10claim 10, Kushita or a word of interest to be used in determining the 15association depending on which one of a common noun (col. 7, lines 32-60 teaches a person name (Taro Suzuki) is gender), a proper noun, a numerical value, and a logic written contents of matching attribute values are of (col. 9, line 1 to col. 10, line 41 teaches a logic that matching attribute values).  

Regarding claim 13, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 12, Kushita further teaches wherein the process of establishing the communication includes, 20in comparing the attribute values of the respective attributes (col. 8, line 58 to col. 9, line 60, and col. 16, lines 21-63 teach comparing the attribute information), changing the weight in accordance with at least one of the number of matches or mismatches of words indicated by the attribute values (col. 9, line 1 to col. 10, line 41 teaches a logic that matching attribute values), the number of matches or mismatches of concepts indicated by the attribute values (col. 9, line 1 to col. 10, line 41 teaches a logic that matching attribute values, and col. 16, lines 21-63 teach comparing the attribute information reads on matching or mismatching), and a hierarchical position of matching attribute values in the hierarchical structure (col. 9, line 1 to col. 10, line 41 teaches a 

Regarding claim 14, the combination of Kushita, Kawaguchi and Davis teach the non-transitory computer-readable storage medium according to claim 1, Kushita does not clearly teach wherein the first profile is transmitted to the device by broadcast or multicast in a lower network layer.  
Kawaguchi, in the same field of endeavor, teaches wherein the first profile is transmitted to the device by broadcast or multicast in a lower network layer (pars [0010] [0026-0027] teaches the collection unit collects a plurality of event information, each of which indicates a current or future event and includes location information indicating a location of the event, through a communication network, and further teaches The extraction unit extracts event information indicating the event in a predetermined range, which includes the location of a shop from the plurality of event information collected by the collection unit based on the location information).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to provide the above teaching of Kushita to Kawaguchi, in order to extracts event information and indicating the event in a predetermined range, which includes a location of a shop from the plurality of event information collected by the collection unit based on the location information (as suggested by Kawaguchi in paragraph [0006]).

claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 1. 

Regarding to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T VU whose telephone number is (571)272-8131.  The examiner can normally be reached on 8:00AM to 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL T VU/
Primary Examiner, Art Unit 2641